DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claim 11 and claims dependent thereon are drawn to a process and thus meet the requirements for step 1.
Step 2a (prong 1)
Claim 1, and claims dependent thereon recite “…comparing the first weld signature with the second weld signature; and determining a weld confidence result for the second weld in response to the comparison, which, under broadest reasonable interpretation, fall within the mental processes grouping of abstract ideas.  
The recitation of “selecting a first weld associated with a first weld signature as a weld reference, wherein the first weld is considered a high quality weld; receiving a second weld signature associated with a second weld”, the determinations in the context of these claims are capable of being performed in the mind of a user.  
It is noted that claim 1 does not require a computer to perform any of the claimed steps.
Accordingly, the claims recite an abstract idea.
Step 2a (prong 2)
This judicial exception is not integrated into a practical application. The claims recite the additional elements of “selecting a first weld associated with a first weld signature as a weld reference, wherein the first weld is considered a high quality weld; receiving a second weld signature associated with a second weld”
The additional elements of selecting a first weld associated with a first weld signature as a weld reference, wherein the first weld is considered a high quality weld; receiving a second weld signature associated with a second weld to the abstract idea because they amount to simply implementing the abstract idea on a computer.
The additional elements of selecting a first weld associated with a first weld signature as a weld reference, wherein the first weld is considered a high quality weld; receiving a second weld signature associated with a second weld do not add any meaningful limitation to the abstract idea because they are insignificant extra solution activity. 
 Step 2b
The claims do not include additional elements that when considered individually and in combination are sufficient to amount to significantly more than the judicial exception for the following reasons: 
selecting a first weld associated with a first weld signature as a weld reference, wherein the first weld is considered a high quality weld; receiving a second weld signature associated with a second weld can be visually performed by a user making multiple welds on a workpiece
selecting a first weld associated with a first weld signature as a weld reference, wherein the first weld is considered a high quality weld; receiving a second weld signature associated with a second weld is well understood, routine and conventional 
selecting a first weld associated with a first weld signature as a weld reference, wherein the first weld is considered a high quality weld; receiving a second weld signature associated with a second weld are not significantly more.
The claims are drawn to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Davidson (US 2009/0173726).
With respect to the limitations of claim 1, Davidson teaches a welding system (title), comprising: one or more processors (Fig 1, controller 16, 0032, microprocessor, digital signal processor) in communication with a welding torch (torch or gun 13, 0033, 0034), the one or more processors are configured to: select a first weld associated with a first weld signature as a weld reference (0013, 0037, known good weld, 0038, establish statistical analysis parameters for a weld; 0039, a welding procedure based on a known good or "gold standard" weld, 0040), receive a second weld signature associated with a second weld when the welding torch is performing the second weld, compare the first weld signature with the second weld signature, and determine a weld confidence result of the second weld based on the comparison (0013, and monitoring a corresponding weld command parameter and a corresponding weld feedback parameter during a subsequent weld, and comparing the corresponding weld command parameter and the corresponding weld feedback parameter to the fault limits during the weld, Fig 10, 0047, 0048)
With respect to the limitations of claims 2, 3, 4, 5, 6, 7, 8, 9 and 10, Davidson teaches the one or more processors (16) are further configured to determine whether a weld fault exists, based on the weld confidence result (0047, the controller monitors each of the parameters to determine whether they fall outside of the established limits (process block 58) and, if a parameter falls outside of the established limits, and the alarm for that parameter is enabled, the controller 16 creates an alarm (process block 60)); the one or more processors are further configure to disable the welding torch in response to determining the weld fault exists (0044, an alarm limit could also be used to shut down the welding system); the one or more processors are further configured to trigger an alarm in response to determining the weld fault exists (0044, when an alarm condition occurs, the operator can elect to provide a visual or audible display to the operator or to supervisory personnel); the one or more processors are further configured to send an email or a text notification in response to determining the weld fault exists (0044, send a notification to a supervisor, through, for example, a pager system, email); the weld reference includes a reference current signature or a reference voltage signature (0039, 0040, 0041, monitoring alarm limits, either as a max and min value or a percentage value of both the actual feedback and command weld parameters, including voltage, wire feed speed, current); the weld reference includes one or more of the following: a wire speed, a gas flow, a travel speed, a temperature, a torch location, or a torch angle (0039, 0040, 0041); the one or more processors are further configured to extract one or more features of the first weld or second weld from the first weld signature or second weld signature (0047, 0048, the controller monitors each of the parameters to determine whether they fall outside of the established limits (process block 58) and, if a parameter falls outside of the established limits); the one or more processors are further configured to: extract one or more first features of the first weld or second weld from the first weld signature or second weld signature (0013, 0037, known good weld, 0038, establish statistical analysis parameters for a weld; 0039, a welding procedure based on a known good or "gold standard" weld, 0040), extract one or more second features of the second weld from the second weld signature, compare the one or more first features with one or more second features, and determine a weld confidence feature result for each feature of the one or more second features (0013, and monitoring a corresponding weld command parameter and a corresponding weld feedback parameter during a subsequent weld, and comparing the corresponding weld command parameter and the corresponding weld feedback parameter to the fault limits during the weld, Fig 10, 0047, 0048); the one or more processors are configured to display a representation of the weld confidence result on a display (Fig 9, 0047, a weld display screen 60 that displays weld data during the weld while arc monitoring is enabled) of one or more of the following: a power source (Figs 1, 2, user interface 32, display screen 35, power supply 12, 0032, 0038), a weld station, a phone, a tablet, a computer, or a cloud network.
With respect to the limitations of claim 11, Davidson teaches a method for monitoring welding operation (title), comprising: selecting a first weld associated with a first weld signature as a weld reference (0013, 0037, known good weld, 0038, establish statistical analysis parameters for a weld; 0039, a welding procedure based on a known good or "gold standard" weld, 0040), the first weld is considered a high quality weld (0039, 0040, good, gold standard weld); receiving a second weld signature associated with a second weld; comparing the first weld signature with the second weld signature (0013, and monitoring a corresponding weld command parameter and a corresponding weld feedback parameter during a subsequent weld, and comparing the corresponding weld command parameter and the corresponding weld feedback parameter to the fault limits during the weld, Fig 10, 0047, 0048); and determining a weld confidence result for the second weld in response to the comparison (0047, the controller monitors each of the parameters to determine whether they fall outside of the established limits (process block 58) and, if a parameter falls outside of the established limits, and the alarm for that parameter is enabled, the controller 16 creates an alarm (process block 60)).
With respect to the limitations of claims 12, 13, 14, 15, 16 and 17, Davidson teaches further comprising determining (Fig 1, controller 16, 0032) whether a weld fault exists based on the weld confidence result (0047, the controller monitors each of the parameters to determine whether they fall outside of the established limits (process block 58) and, if a parameter falls outside of the established limits, and the alarm for that parameter is enabled, the controller 16 creates an alarm (process block 60)); further comprising stopping further welding operations in response to determining the weld fault exists  (0044, an alarm limit could also be used to shut down the welding system); comprising modifying a current welding operation in response to determining the weld fault exists (0044); comprising sending an alert or a notification in response to determining the weld fault exists (0044, send a notification to a supervisor, through, for example, a pager system, email); the weld reference includes a reference current signature or a reference voltage signature (0039, 0040, 0041, monitoring alarm limits, either as a max and min value or a percentage value of both the actual feedback and command weld parameters, including voltage, wire feed speed, current); the weld reference includes one or more of the following: a wire speed, a gas flow, a travel speed, a temperature, a torch location, or a torch angle (0039, 0040, 0041).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18, 19 and 20 are rejected under 35 U.S.C. 103 as being obvious over Davidson (US 2009/0173726) as applied to claim 11, further in view of Abell (US 2013/0105556).
With respect to the limitations of claims 18, 19 and 20, Davidson discloses the claimed invention except for further comprising: selecting a third weld associated with a third weld signature as a second weld reference; and comparing the first weld signature, second weld signature, and third weld signature, the weld confidence result for the second weld is based on the comparison; the third weld is considered a poor quality weld; the third weld is considered another high quality weld.
However, Abell discloses further comprising: selecting a third weld associated with a third weld signature as a second weld reference; and comparing the first weld signature, second weld signature, and third weld signature, the weld confidence result for the second weld is based on the comparison; the third weld is considered a poor quality weld (0027, any verified bad welds may be optionally marked and imaged as explained below with reference to FIG. 3. Data from the bad welds may be fed back to the learning machine 140 described herein to improve the performance of the monitoring system); the third weld is considered another high quality weld (0056, preloading previously-validated good and suspect data points) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method for monitoring a welding operation of Davidson comparing a first and second weld signature silent to a third weld signature with the further comprising: selecting a third weld associated with a third weld signature as a second weld reference; and comparing the first weld signature, second weld signature, and third weld signature, the weld confidence result for the second weld is based on the comparison; the third weld is considered a poor quality weld; the third weld is considered another high quality weld of Abell for the purpose of providing a known good or bad weld identification configuration that can be fed back to the quality monitoring system to improve the performance of the monitor system (0027, 0056).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        4/27/2022